                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                   *

                     Plaintiff,             *
v.                                                        Cr. No.: 18-10060-STA
                                            *
HUNTER MARTIN GREENE,
                                            *
                     Defendant.
                                            *

                         ORDER AND NOTICE OF RESETTING


       Upon Motion of the Defendant, for good cause shown, and there being no objection by

the Government, the Motion to Continue Sentencing is granted.

       The sentencing shall be reset for the 26th day of February, 2019, at 9:00a.m.



IT IS SO ORDERED, this the 18th day of January, 2019.



                                    s/S. Thomas Anderson
                                    S. THOMAS ANDERSON
                                    CHIEF UNITED STATES DISTRICT JUDGE
